Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13 and 18 are amended.
Claim 1 – 20 are pending.

Response to Arguments
Applicant’s arguments, filed 09/07/2022, with respect to the objection to the drawings, regarding figure 8, has been fully considered and is persuasive.  The objection to the drawings, regarding figure 8, has been withdrawn. 

Applicant’s arguments, filed 09/07/2022, with respect to the rejection of claims 1 – 3, 9 – 13, and 16 – 18, under 35 U.S.C. 102(a)(1), has been fully considered and is persuasive.  The rejection of claims 1 – 3, 9 – 13, and 16 – 18, under 35 U.S.C. 102(a)(1), has been withdrawn. 

Double Patenting (old)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 9 of U.S. Patent No. 11,061,752 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/373,667
Claim 1 – Patent 11,061,752
A system comprising: 
A system comprising: 
a memory device; and 
a memory component; and 
a processing device, operatively coupled with the memory device, to perform operations comprising: 
a processing device, operatively coupled with the memory component, to: 
determining one or more of a plurality of metrics for a plurality of logical page types of the memory device, each of the metrics is indicative of a number of bit errors associated with a particular logical page type of the plurality of logical page types; 
determine a plurality of center error counts for a plurality of logical page types of the memory component, wherein a first center error count of the plurality of center error counts is indicative of a number of bit errors for a first logical page type of the plurality of logical page types, and wherein a second center error count of the plurality of center error counts is indicative of a number of bit errors for a second logical page type of the plurality of logical page types; 
modifying a current page margin 
determine a modified page margin based on a current page margin corresponding to the first logical page type, 
associated with a first logical page type of the plurality of logical page types to determine a modified page margin based at least in part on a ratio using one or more of the plurality of metrics; and
wherein the current page margin corresponding to the first logical page type is indicative of a ratio of the first center error count to the second center error count, and wherein the modified page margin is indicative of an additional ratio of a modified first center error count to the second center error count; and
adjusting the current page margin associated with the first logical page type in accordance with the modified page margin
adjust the current page margin corresponding to the first logical page type in accordance with the modified page margin.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/373,667 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,061,752. Specifically, both claim 1, of the current application 17/373,667, and claim 1, of patent 11,061,752 discloses: A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations: determining one or more of a plurality of metrics, modifying a current page margin, and adjusting the current page margin.
One of ordinary skill in the art would recognize the System disclosed by claim 1, of the current application 17/373,667, as a broad recitation of the operations performed by the System disclosed in claim 1 of Patent 11,061,752. A system performing the operations disclosed at a broader scope would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the system claim 1, of the current application 17/373,667, as performing the operations of the system of claim 1, of U.S. Patent 11,061,752, and as such are obvious variants of each other.

Claim 2 – Application 17/373,667
Claim 1 – Patent 11,061,752
Claim 3 – Application 17/373,667
Claim 2 – Patent 11,061,752
Claim 4 – Application 17/373,667
Claim 3 – Patent 11,061,752
Claim 5 – Application 17/373,667
Claim 4 – Patent 11,061,752
Claim 6 – Application 17/373,667
Claim 5 – Patent 11,061,752
Claim 7 – Application 17/373,667
Claim 6 – Patent 11,061,752
Claim 8 – Application 17/373,667
Claim 7 – Patent 11,061,752
Claim 9 – Application 17/373,667
Claim 8 – Patent 11,061,752
Claim 10 – Application 17/373,667
Claim 9 – Patent 11,061,752
Claim 11 – Application 17/373,667
Claim 1 – Patent 11,061,752
Claim 12 – Application 17/373,667
Claim 1 – Patent 11,061,752
Claim 13 – Application 17/373,667
Claim 2 – Patent 11,061,752
Claim 14 – Application 17/373,667
Claim 3 – Patent 11,061,752
Claim 15 – Application 17/373,667
Claim 7 – Patent 11,061,752
Claim 16 – Application 17/373,667
Claim 1 – Patent 11,061,752
Claim 17 – Application 17/373,667
Claim 1 – Patent 11,061,752
Claim 18 – Application 17/373,667
Claim 2 – Patent 11,061,752
Claim 19 – Application 17/373,667
Claim 3 – Patent 11,061,752
Claim 20 – Application 17/373,667
Claim 7 – Patent 11,061,752


Allowable Subject Matter
Claims 4 – 8, 14, 15, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Van Huben; Gary A. et al.	US 9142272 B2
Koudele; Larry J. et al.	US 10140040 B1
Yeh; Chih-Kang		US 20120278535 A1
IOANNOU; et al.		US 20190171381 A1
JIN; Ming			US 20190243699 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111